          Case 19-21424        Doc 4     Filed 08/16/19       Entered 08/16/19 11:39:31            Page 1 of 2

                        United States Bankruptcy Court
                                   District of Connecticut
                                                                                               Filed and Entered
                                                                                                   On Docket
                                                                                               August 16, 2019


In re:
         Ralph Anthony Rossi                                                              Case Number: 19−21424 jjt
         Debtor*                                                                          Chapter: 7




                                     DEFICIENCY NOTICE AND
                   NOTICE OF DISMISSAL OF CASE FOR FAILURE TO CURE DEFICIENCY


          The above−referenced case was commenced on August 16, 2019 (hereafter, the "Petition Date") with the
following Petition Date Deficiencies indicated below:

             I.    DOCUMENTS REQUIRED TO BE FILED WITH THE PETITION

          NOTICE is hereby given that in accordance with the applicable provisions of 11 U.S.C. § 521, Federal
Rule of Bankruptcy Procedure 1007, and D. Conn. Bankr. L.R. 1004−1 and 1007−1, the documents indicated below
have not been filed with the Petition:

    Voluntary Petition (Official Form 101) is incomplete. All required pages have not been filed. Please file an
    amended voluntary petition which must include all required pages.

    Statement of Social Security Number (Official Form B121)

     List of Creditors with attention lines:
    When filing a list of creditors the address of any business entity such as a corporation, partnership or bank, shall
    include the full address, attention line to an Officer, President, Director, Manager or General Agent of the
    business entity.

    Creditors Not Uploaded (attorney's only)

   Missing Attention Lines on List of Creditors − when uploading creditors or when filing a list of creditors the
   address of any business entity such as a corporation, partnership or bank, shall include in the full address, an
   attention line to an Officer, President, Director, Manager or General Agent of the business entity.

    Business Entity Petition: Documentation evidencing authority by authorized officer to file
    petition on behalf of the business.


           YOU ARE FURTHER NOTIFIED, failure to cure the above deficiencies within five (5) days of the
Petition Date shall result in the DISMISSAL of your case.


             II.   DOCUMENTS REQUIRED TO BE FILED WITH THE PETITION OR WITHIN
                   FOURTEEN DAYS OF THE PETITION

            NOTICE is hereby given that in accordance with the applicable provisions of 11 U.S.C. § 521, Federal
Rule of Bankruptcy Procedure 1007, and D. Conn. Bankr. L.R. 1007−1, the documents indicated below, and not filed
to date or incorrectly filed to date, must be filed with the Court within fourteen days of the Petition Date:

    Schedules A/B, C, D, E/F, G, H, I, J (Official Forms B106A/B−B106J2 for Individuals, Official Forms
    B206A/B−B206H for Non−Individuals, Schedule C is not required for Non−Individual debtor)
         Case 19-21424            Doc 4       Filed 08/16/19          Entered 08/16/19 11:39:31       Page 2 of 2


    Summary of your Assets and Liabilities and Certain Statistical Information (Official Form B106Sum for
    Individuals, Official Form B206Sum for Non−Individuals)

    Statement of Financial Affairs (Official Form B107 for Individuals, Official Form B207 for Non−Individuals)

    Attorney's Disclosure of Compensation (Directors Form B2030)

    Credit Counseling Certificate (See 11 U.S.C. § 521 (b)(1)), Motion for Determination of Exigent Circumstances
    (See § 109(h)(3)), or Motion for Exemption from Credit Counseling (See § 109(h)(4)). See Bankruptcy Rules
    1007(b)and (c).

    Chapter 7 Statement of your Current Monthly Income and Means−Test Calculation (Chapter 7 Individuals
    Only)(Official Forms B122A1, B122A−1Supp, B122A−2)

    Declaration about Debtor's Schedules (Official Form B106dec for Individuals, Form B206dec for
    Non−Individuals)

    Bankruptcy Petition Preparers Notice, Declaration and Signature (Official Form B119)

    Statement of Intention for Individuals Filing Under Chapter 7 (Official Form B108)
    NOTE: Statement of intention is required to be filed within thirty (30) days of the Petition Date.


    Other


             III.    DISMISSAL OF CASE FOR FAILURE TO CURE DEFICIENCY / DEFICIENCIES

           YOU ARE HEREBY NOTIFIED failure to timely cure the deficiencies noted in Section I and/or Section
II shall result in the DISMISSAL of your case.

            NOTE: Moving parties without an attorney have an additional three (3) days to cure the deficiencies.

          YOU ARE FURTHER NOTIFIED that if you filed an Application to Pay the Filing Fee in Installments,
and you fail to pay the full filing fee by the final installment due date or any due date extended beyond the final
installment due date, in accordance with Federal Rules of Bankruptcy Procedure 1006(b), shall result in
DISMISSAL of your case.

Official Bankruptcy Forms are available on our website www.ctb.uscourts.gov




Dated: August 16, 2019                                                                       BY THE COURT



                                                                                              Pietro Cicolini
                                                                                              Clerk of Court


United States Bankruptcy Court                                                      Tel. (860) 240−3675
District of Connecticut                                                             VCIS* (866) 222−8029
450 Main Street, 7th Floor                                                          * Voice Case Information System
Hartford, CT 06103                                                                  http://www.ctb.uscourts.gov
                                                                                    Form 119 − kpb
*For the purposes of this notice, "Debtor" means "Debtors" where applicable.
